Citation Nr: 1044647	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-39 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, to 
include whether a rating in excess of 30 percent was warranted 
prior to December 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision. 


FINDINGS OF FACT

1.  Prior to November 26, 2007, the Veteran's PTSD was shown to 
be moderate and it did not cause more than occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to various 
symptoms.  

2.  As of November 26, 2007, the Veteran's PTSD was shown to 
cause occupational and social impairment with reduced reliability 
and productivity, but it has not been shown that the Veteran's 
PTSD either causes, or has caused, occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD 
were not met prior to November 26, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2010).

2.  The criteria for a 50 percent rating for PTSD, and no more, 
were met from November 26, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
The Veteran is currently rated at 50 percent for PTSD under 
38 C.F.R. § 4.130, DC 9413.  At the time he filed his claim, the 
Veteran was rated at 30 percent, but his rating was increased to 
50 percent as of December 19, 2009.

Under DC 9413, a 30 percent rating is assigned when PTSD causes 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.
	
A 50 percent rating is assigned when PTSD causes occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); or an inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when PTSD causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including maintenance 
of minimal hygiene); disorientation to time or place; or, memory 
loss for names of close relatives, occupation, or own name.  Id.

It is noted that in assessing the impairment caused by a 
psychiatric disability, such as PTSD, a doctor may assign a 
Global Assessment and Functioning Score (GAF).  

A rating between 31 and 40 is assigned when an individual 
presents either some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure or 
irrelevant); or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friend, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home and is failing in school).

A rating between 41 and 50 is assigned when an individual 
presents either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting); or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).

A rating between 51 and 60 is assigned when an individual 
presents either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with co-workers).

In November 2006, the Veteran filed a claim indicating that his 
PTSD had gotten worse.  He stated that he was unable to sleep at 
night, and reported having nightmares, night sweats, panic 
attacks and anxiety attacks.  In support of his claim, the 
Veteran's wife wrote a statement indicating that she and the 
Veteran had been happily married for 37 years and that they had a 
good family life.  However, she indicated that over the preceding 
four years the Veteran had become increasingly moody and worried 
that people were trying to take advantage of him.  She related 
several incidents where the Veteran had gotten into physical 
conflicts.  She also noted that the Veteran was an usher at their 
church and that the Veteran was well-liked by many people.

Considerable medical evidence has been submitted during the 
course of the Veteran's appeal, including reports from VA 
examinations in 2007 and 2010, VA treatment records and private 
psychiatric treatment records.

In January 2007, the Veteran underwent an initial evaluation by 
the VA psychiatric department.  He reported worsening  nightmares 
and anxiety, both of which were triggered by TV programming.  The 
Veteran also reported insomnia, avoidance, triggers, tension, 
vigilance, and irritability.  He reported that his family members 
had noticed a change in him over the last several years.  The 
Veteran denied any loss of interests or pleasure.  It was noted 
that the Veteran had been married to the same woman for 38 years 
and they had two grown children.  The Veteran had been employed 
since 1974 in lawn maintenance.  The Veteran was alert and fully 
oriented.  He was neatly dressed with good grooming and hygiene 
and his speech was normal.  He denied any hallucinations or 
suicidal ideation.  His affect was appropriate and his insight 
and judgment were unimpaired.  The psychiatrist diagnosed the 
Veteran with PTSD which he found to be moderate and assigned a 
GAF score of 50.

The Veteran underwent a VA examination in August 2007 at which he 
complained about difficulty sleeping, and increased anxiety.  The 
Veteran reported being self-employed since 1974 doing lawn 
maintenance.  He stated that he worked regularly and he denied 
ever having to miss work on account of psychiatric symptoms.  The 
Veteran lived with his wife and reported being close with his two 
children, he indicated that he had friends, and liked to play 
golf, fish, and attend church.  The Veteran was alert, 
cooperative, neatly dressed and there were no loosened 
associations demonstrated.  The Veteran's mood was tense, but his 
affect was appropriate.  There was no impairment of thought 
processes or communications and no delusions or hallucinations.  
The Veteran was fully oriented and his memory, insight and 
judgment were all found to be adequate.  The Veteran was 
diagnosed with an anxiety disorder and given a GAF of 53.

The Veteran has also sought treatment from Dr. Hoeper.  In a 
November 2007 letter, Dr. Hoeper diagnosed the Veteran with PTSD 
and assigned a GAF of 40.  He indicated that the Veteran had been 
self-employed for 30 years.  He noted that the Veteran had 
nightmares 3-4 times per week, had flashbacks 3-4 times per week, 
and had panic attacks twice per week.  Dr. Hoeper also noted that 
the Veteran had intrusive thoughts, startled easily and was 
hypervigilant.  He stated that the Veteran rarely socialized with 
his family and friends and his recent memory was moderately 
impaired.  Dr. Hoeper stated that based on his psychiatric 
symptoms the Veteran was moderately compromised in his ability to 
sustain social relationships and moderately compromised in his 
ability to sustain work relationships.  

In support of his letter, treatment records from Dr. Hoeper were 
also submitted from November 2007 until September 2008. These 
treatment records reveal that the Veteran was noted to 
occasionally socialize with friends and family and showed GAF 
scores between 40-45.

In his December 2008 substantive appeal, the Veteran reported 
that his condition had gotten serious, asserting that his memory 
and concentration were gone.  He indicated that his nightmares 
and panic attacks were worse in spite of his medications.  He 
also found it increasingly difficult to be around people and he 
contended that because of the severity of his PTSD he was no 
longer able to work at all.  The Veteran indicated that he felt 
he was 100 percent disabled.

In December 2009, Dr. Hoeper wrote a second letter confirming the 
Veteran's diagnosis of PTSD and assigning a GAF of 40.  The 
Veteran continued to have nightmares, and flashbacks.  It was 
noted that the Veteran socialized frequently, but only with 
family.  Dr. Hoeper again indicated that the Veteran was 
moderately compromised in his ability to sustain social 
relationships and moderately compromised in his ability to 
sustain work relationships.  

In March 2010, the Veteran underwent a second VA examination 
where it was noted that he was seeing Dr. Hoeper about once every 
three months.  The Veteran was casually dressed and lethargic, 
his speech was spontaneous but soft.  He was cooperative and 
friendly with a constricted affect.  The Veteran was fully 
oriented and his thought processes were unremarkable.  The 
Veteran was also able to understand the outcome of his behavior.  
The Veteran continued to report nightmares 3-4 times per week.  
The Veteran denied any suicidal ideation.  His impulse control 
was noted to be poor.  The Veteran reported that he used to fish 
and play golf, but had lost interest over the past 7-8 years.  
The Veteran's remote memory was normal, but his recent and 
immediate memory was impaired.  The examiner indicated that the 
Veteran had retired from his lawn maintenance company the 
previous fall.  The examiner assigned a GAF of 45, noting that 
the Veteran's PTSD symptoms had become more pronounced over the 
past decade and had been a factor in his retirement.  
Additionally the examiner noted that the Veteran's intrusive 
symptoms such as memories, dreams and triggers had worsened and 
the Veteran was experiencing greater social avoidance, 
restriction of affect, sleep difficulties, irritability, and 
hypervigilance.  The examiner found that the Veteran's PTSD was a 
direct cause of his decline in social, occupational and family 
functioning.  The examiner was optimistic that the Veteran's 
prognosis was good if he engaged in psychosocial treatments such 
as psychoeducational classes, group/individual therapies.  The 
examiner indicated that the Veteran was not totally 
occupationally and socially impaired as a result of his PTSD.  
Additionally, the examination did not believe that the Veteran's 
PTSD symptoms resulted in deficiencies in judgment, thinking, 
family relations, work, mood or school.  Instead, the examiner 
concluded that the Veteran's PTSD caused reduced reliability and 
productivity, noting that the Veteran had become more irritable 
and isolated such that his work impairment was more significant 
than at the time of the last evaluation.

Dr. Hoeper wrote another letter in June 2010 again assigning a 
GAF score of 40 for the Veteran's PTSD.  Based on the symptoms 
which the Veteran had reported, Dr. Hoeper indicated that the 
Veteran's PTSD caused moderate impairment in social relationships 
and rendered him unable to sustain work relationships.  Dr. 
Hoeper then wrote that he considered the Veteran's permanently 
and totally disabled and unemployable.

The Veteran and his spouse also testified at a hearing before the 
Board in September 2010.  At this hearing, the Veteran indicated 
that he had nightmares.  He reported that he continued to get 
along with some people, but not like he used to, and he indicated 
that he now mostly socialized with his family.  The Veteran 
indicated that his temper had gotten worse and had led to several 
altercations, and this impaired his ability to socialize with 
others.  The Veteran indicated that he continued to be self-
employed in lawn maintenance.  

As noted the Veteran's rating was increased from 30 percent to 50 
percent in December 2009 based on a letter submitted by the 
Veteran's private doctor, Dr. Hoeper.  In this letter, Dr. Hoeper 
identified the PTSD related symptoms that the Veteran was 
experiencing, including nightmares, panic attacks, flashbacks.  
Dr. Hoeper also noted that the Veteran had intrusive thoughts, 
startled easily and was hypervigilant; and he opined that these 
symptoms combined to render the Veteran moderately compromised in 
both social and occupational functioning.  He notably assigned a 
GAF of 40 at this time.

In reviewing the evidence, the Board notes that Dr. Hoeper wrote 
a letter in November 2007 in which he described many of the same 
symptoms, found the Veteran to be moderately compromised in both 
social and occupational functioning, and assigned a GAF of 40.

The Board notes that a GAF of 40 is intended to be assigned when 
a psychiatric disability causes either some impairment in reality 
testing or communication (e.g., speech is at time illogical, 
obscure or irrelevant); or when it causes major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friend, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home and is failing in school).

In this case, the GAF score is somewhat perplexing in that the 
score Dr. Hoeper assigned implies major impairment, yet Dr. 
Hoeper specifically stated that the Veteran's PTSD-related 
symptoms only moderately compromised him socially and only 
moderately compromised him occupationally.  Nevertheless, it is 
clear from Dr. Hoeper's letter and from the treatment records 
that as of the time he wrote the letter in November 2007, the 
Veteran's PTSD symptoms warranted a 50 percent rating, as it was 
shown that the Veteran's PTSD caused occupational and social 
impairment.  The Veteran complained about memory problems, he had 
some impaired judgment, and there was some difficulty in 
establishing and maintaining relationships.

As such, a 50 percent rating for PTSD is granted, effective 
November 26, 2007 the date Dr. Hoeper first treated the Veteran.  

The issue then becomes whether a rating in excess of 30 percent 
for PTSD is warranted prior to November 26, 2007.  However, for 
the following reasons, the Board concludes that it is not.

At the Veteran's initial VA mental health consultation in January 
2007, he was well-groomed, fully oriented, had no problems with 
his thought processes, he denied suicidal ideation, homicidal 
ideation, and hallucinations, and his insight and judgment 
appeared unimpaired.  The medical professional found the 
Veteran's PTSD to be moderate.  The Veteran continued to be self-
employed full-time at this point, and he did not seek significant 
VA psychiatric treatment.  

The Veteran was provided with a VA examination in July 2007 where 
it was noted that his PTSD caused some impairment of activities 
and relations with others.  However, the Veteran was given a GAF 
of 53 which is indicative of moderate symptoms.  The Veteran did 
report some difficulty sleeping and intrusive thoughts; but he 
denied that his symptoms ever prevented him from working.  The 
Veteran was neatly dressed; and he reported working regularly, 
doing chores around the house, and pursuing leisure recreational 
and leisure pursuits with friends.  The examiner noted that the 
Veteran lived with a wife of a number of years, he attended 
church, and he liked to play golf and fish.  On examination, the 
Veteran was cooperative, and neat, he denied suicidal ideation or 
homicidal ideation, and his thought processes were normal.  
Furthermore, the Veteran's memory was adequate both with regard 
to remote and recent events and his insight and judgment were 
adequate.

At this point, the medical evidence did not show that the 
Veteran's PTSD caused either reduced reliability or reduced 
productivity with either his occupational or social functioning.  
The Veteran had a good family relationship with his wife and 
children and he socialized with friends and attended church.  He 
also denied having missed any work on account of his PTSD.  The 
Veteran's memory was also noted to be adequate.  While the 
Veteran did report that his social functioning was affected by 
his PTSD, the Veteran's wife wrote in 2006 to indicate that 
everyone liked the Veteran and that he ushered at church every 
Sunday.  Furthermore, a 30 percent rating contemplates social 
impairment as well as symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and mild 
memory loss.

As such, prior to Dr. Hoeper's letter in November 2007, the 
evidence simply did not support a rating in excess of 30 percent 
for the Veteran's PTSD.  This conclusion is supported by the fact 
that the VA examiner in 2010 did in fact note that the Veteran's 
symptoms were more pronounced than they had been at the July 2007 
VA examination.  Additionally, once the Veteran began being 
treated by Dr. Hoeper, his GAF score was noted to have dropped 
from 53 into the 40s, and it has consistently remained in the 40s 
since November 2007 (both in the private treatment records and in 
the VA medical records).  This decline in GAF scores is a clear 
indication that the Veteran's psychiatric symptoms had become 
more pronounced, thereby justifying a 50 percent rating as 
opposed to a 30 percent rating.  However, as the evidence prior 
to November 26, 2007 did not show this increase in 
symptomatology, a rating in excess of 30 percent prior to that 
date is denied.

While this decision awards an earlier 50 percent rating, 
consideration also must be given to whether a rating in excess of 
50 percent is warranted for the Veteran's PTSD.  However, the 
evidence does not show that at any time during the course of his 
appeal that the Veteran's PTSD has been of such severity as to 
warrant a 70 percent rating.

At every appointment, the Veteran has appeared neatly dressed and 
groomed, and there has been no allegation that he is unable to 
take care of his activities of daily living.  The Veteran has 
also consistently denied having any suicidal ideation, and there 
has been no indication in either the treatment records or in the 
Veteran's testimony to suggest that he experiences obsessional 
rituals which interfere with routine activities.  For example, 
while the Veteran has expressed a need to sit facing a doorway, 
it has not been shown that this causes significant interference.  
Additionally, the Veteran's speech has been normal throughout the 
course of his appeal.  The Veteran has consistently reported 
having panic attacks approximately 4-5 times per week, but these 
were noted to only last five to ten minutes at a time.  While the 
Board does not wish to downplay the impact of such incidents, 
they fall short of the near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively which is indicative of a 70 percent rating.  The 
Veteran has been noted to be irritable at times and it was noted 
that he agitates easily.  It was also noted that the Veteran had 
gotten into two physical altercations.  However, this appears to 
more closely approximate the impaired judgment which is 
representative of a 50 percent rating, than it does the impaired 
impulse control that is indicative of a 70 percent rating.

Additional evidence weighing against a rating in excess of 50 
percent is the VA examination report from March 2010.  After 
interviewing the Veteran and reviewing his medical treatment 
records, the examiner opined that the Veteran's PTSD caused 
reduced reliability and productivity on account of the Veteran 
being more isolated and irritable, and more sensitive to triggers 
such that his work impairment was more significant than at the 
time of the Veteran's last VA examination.  However, the examiner 
specifically found that the Veteran's PTSD did not produce 
deficiencies in judgment, thinking, family relations, work, mood, 
or school; essentially the criteria for a 70 percent rating.  The 
examiner also opined that the Veteran's PTSD did not cause total 
social and occupational impairment. 

The Board notes that Dr. Hoeper submitted a third letter in June 
2010, in which he argued that the Veteran was permanently and 
totally disabled and unemployable.  However, he still found that 
the Veteran was only moderately compromised in his ability to 
sustain social relationships, and he felt that the Veteran was 
competent to manage his financial affairs and make life-changing 
decisions.  However, while Dr. Hoeper appears to indicate that 
the Veteran's symptoms are worse than they were previously, he 
assigned the same GAF score of 40 that he had in his letters in 
November 2007 and in December 2009.  Furthermore, the symptoms 
that were impairing the Veteran did not appear to have changed in 
that the Veteran's main impairment came from nightmares and panic 
attacks several times per week, and from memory problems.  As 
such, this letter alone is insufficient to warrant a rating in 
excess of 50 percent for the Veteran's PTSD, particularly in 
light of the findings of the VA examiner several months earlier.

As such, a rating in excess of 50 percent for PTSD is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
This letter also explained how disability ratings and effective 
dates were formulated.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  


ORDER

A rating in excess of 30 percent for PTSD, prior to November 26, 
2007, is denied.

Subject to the laws and regulations governing the award of 
monetary benefits, a 50 percent rating for PTSD, effective 
November 26, 2007, is granted.  

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


